DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 1/26/2021.
Allowable Subject Matter
Claims 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed power tool assembly comprising at least one sensor for detecting one or more orientations of the power tool assembly and generating orientation data in response thereto; a user interface for allowing selection of at least one tool configuration setting, the at least one tool configuration setting corresponding to at least one orientation of the power tool assembly; and an electronic control unit in communication with the at least one sensor and the user interface, the electronic control unit configured to: process the orientation data from the at least one sensor, determine an orientation of the power tool assembly based on the orientation data, and change a tool configuration of the power tool assembly based on the at least one tool configuration setting and the determined orientation of the power tool assembly; wherein the electronic control unit changes the tool configuration by selecting between at least a first tool configuration setting and a second tool configuration setting, the first tool configuration setting selected when the power tool assembly is determined to have a first orientation and the second tool configuration setting selected when the power tool assembly is determined to have a second orientation. Upon further examination the prior art does not anticipate or make obvious a tool having an orientation sensor, control unit, and user interface that in combination control the tool configuration setting, i.e. torque setting of a fastener, in response to both a user input and a detected orientation of the tool as claimed. Thus it is examiners opinion that it would not have been obvious to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731